Title: To James Madison from Robert R. Livingston, 15 February 1804
From: Livingston, Robert R.
To: Madison, James



Dear Sir
Paris 15th Feby 1804.
I mention[ed] in my last the existence of an assassination plot it has at present assumed a very [im]portant aspect I have thro a lady intimately connected with the family of the first consul who has the means of information and upon whom I can depend [as] well as thro another channel of great respecta[b]ility the following facts not yet known in Paris tho they must soon be Joly the aid de camp of Pichegru has been arrested he confess[es] that Pichegru and Georges [are] in Paris that a reconciliation has been brought about between Moreau and Pichegru about a year ago that they have united in the plot Moreau was yesterday arrested with all his family a depot has been foun[d] of a very large sum of money in the house of a general who married the mistress of Pichegru as also the uniforms of the consular guards by means of which the assassins were to obtain admission into the palace late last night Moreau was under examination the consul has confided to the president of the senate the existence of the plot the agency of Moreau and Pichegru their known [enmit]y will make some infidels on this subject it was understood when Pichegru came over that the old family should be reinstated but Moreau insisted th[at] he had the favor of the army and must at least in the first instance be brought forward [&] this was acquiesced in. I have the honor to be Dear Sir with the highest respect & esteem Your most obt hum: Servt
Robt R Livingston
  

   
   RC (DNA: RG 59, DD, France, vol. 9); draft (NHi: Livingston Papers); letterbook copy (NHi: Livingston Papers, vol. 1). RC in a clerk’s hand, signed by Livingston; docketed by Wagner as received 30 Apr. Draft marked “No 101.” Letterbook copy marked “Private.” Italicized words and letters are those encoded by Livingston’s secretary and decoded here by the editors or supplied within square brackets from the draft (for the code, see PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (6 vols. to date; Charlottesville, Va., 1986–)., 2:304–5 n.). RC decoded interlinearly by Wagner.



   
   See Livingston to JM, 8 Feb. 1804, and n. 12.



   
   Miscoded “be”; interlinear decoding has “as.”



   
   Interlinear decoding omits this name and leaves a blank. Gen. Frédéric-Michel de Lajolais (1765–1808) was condemned to death for his role in the assassination plot. The sentence was later commuted to imprisonment, from which he was to be released in 1808 (Tulard, Dictionnaire Napoléon, p. 1022).



   
   Miscoded “eva”; interlinear decoding has “were.”



   
   Miscoded “lody”; interlinear decoding has “(hostility).”



   
   Interlinear decoding omits this word.



   
   Miscoded and interlinearly decoded “in.”


